
	
		II
		111th CONGRESS
		1st Session
		S. 2331
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on cellular plastic
		  membrane sheets of polytetrafluoroethylene resin.
	
	
		1.Cellular plastic membrane
			 sheets of polytetrafluoroethylene resin
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Cellular plastic membrane sheets of polytetrafluoroethylene
						resin measuring 10 microns to 140 microns thick that, when tested, retain
						polystyrene latex beads of 0.15 microns diameter, and cellular plastic membrane
						sheets of polysulfone resin of various thicknesses and porosity, each certified
						by the importer for use in manufacturing filters of heading 8421 (provided for
						in subheading 3921.19.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
